CRanch, C. J.
This is not a question as to the obligation of the contract; but only as to the means of enforcing it. The obligation depends upon the lex loci contractus; the means of enforcing it, upon the lex fori.
In Van Ramsdyke v. Kane, 1 Gal. 376, Mr. Justice Story says, “ But as to the form of action, or the remedy by which a contract is to be enforced, it seems on all sides conceded, that the recovery must be sought, and the remedy pursued, not according to the lex loci contractus, but according to the lex fori.” The question in that-case was as to the obligation of the contract, not as to the means of enforcing it.
In Campbell et al. v. Claudius, Peters, C. C. Rep. 485, the ground of the decision was, that the'Courts of the United States are not bound by the State laws as to remedies, although the State courts may be; and, therefore, Mr. Justice Washington refused to discharge the defendant on common bail, the debt having been contracted beyond seas. But this Court is bound by the Act of Congress as to the remedy, and therefore that case is inapplicable to the present.
In Ogden v. Saunders, 12 Wheat. 259, Mr. Justice Washington says, “ It ” (the municipal law of the State,) “ forms a part of the contract, and travels with it wherever the parties may be found.” “ It is so regarded by all civilized nations of the world, and is enforced by the tribunals of those nations, according to their own forms, unless the parties to it have otherwise agreed.”
*376In the same case (p. 327) Mr. Justice Trimble says, “ I do not mean to say, that every alteration of the existing remedies would impair the obligation of contracts; but I do say, with great confidence, that a law taking away all remedy from existing contracts, would be manifestly a law impairing the obligation of contracts.”
The Couet (Theuston, J. absent,) permitted the defendant to appear on common bail.
A like order was made in the case of Shephard, for the use of Riggs v. Jacob Dixon, argued at the same time by Mr. Wallach, for the defendant, and Mr. Coxe, for the plaintiff. Dixon’s discharge also was before the Act of 1822.